DETAILED ACTION
Claims 1-19 were filed with the application on 10/01/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the input of deposit (claim 1) and output of deposit (claim 1), an auxiliary deposit (claim 10 and 19) or a cold-water pipeline (claim 10 and 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities:
In claim 1, “wherein the solenoid valve” should be changed to “wherein the first solenoid valve” in order to be consistent with the claim language throughout claim 1. 
  In both claims 10 and 19, “auxiliar” should be changed to “auxiliary”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
A review of the specification shows that “electronic means for determining the temperature of water” includes a thermocouple, a temperature sensor as shown in the specification at page 21, lines 21-22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the phrase “an input of deposit and an output of deposit” renders the claim confusing and indefinite.  The deposit, as best understood, is element 90 in Figures 13-13c.  The input and output of 90 is the same pathway.  Thus, it is not clear how the deposit could have separate inputs and outputs.  Are the claims intending to refer to the pipeline section between valves 41 and 43 as the “deposit” and so the “input of the deposit” is the entrance to the space adjacent valve 41, with the “output of the deposit” being the exit near valve 43?  
In addition, dependent claim 10 states that the deposit of water is sent to an auxiliary deposit. It is not clear how the auxiliary deposit is different from the deposit from 90.  Therefore, claim 10 is also indefinite.
Therefore, as best understood, the claims will be interpreted as the deposit of water being the section of pipeline between 41 and 42 in Fig. 13.  The auxiliary deposit will be 90 in Figure 13.  The “input of the deposit” is the entrance to the space adjacent valve 41, with the “output of the deposit” being the exit near valve 43.  Further explanation and correction is required.
Dependent claims 2-13 are also rejected for being dependent upon a rejected claim.
Claim 5 recites the limitation "the range of temperature of comfort" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests changing “the range” to “a range” OR to change claim 5 to depend from claim 4 and not claim 3.
With regard to claim 9, the phrase “wherein the second valve is a normally-closed valve, and the second and third valves are normally-open valves” renders the claim indefinite.  How can the second valve be both normally-closed and normally open?  It is not clear what is being required by claim 9.
Claim 12 recites the limitation "the client device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Did Applicant intend to have claim 12 depend from claim 11 and not claim 1?
With regard to claim 12, the phrase “very hot” renders the claim indefinite. The term “very” and the term “hot” in claim 12 are relative terms which renders the claim indefinite. The terms “very hot” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what temperature is required to meet this claim recitation.
With regard to claim 18, the phrase “wherein the second valve is a normally-closed valve, and the second and third valves are normally-open valves” renders the claim indefinite.  How can the second valve be both normally-closed and normally open?  It is not clear what is being required by claim 18.
With regard to claim 19, the phrase “the deposit of water is further directed to an auxiliar deposit” renders the claim indefinite.  Claim 19 depends from claim 14.  Claim 14 requires a “deposit of water” (line 5).  It is not clear if or how the deposit of water is the same as or different from the auxiliary deposit.  The deposit of water, as best understood, is element 90 in Figures 13-13c. So, it is not clear what the auxiliary deposit is in relation to the deposit of water.   Therefore, as best understood, the claims will be interpreted as the deposit of water being the section of pipeline between 41 and 42 in Fig. 13.  The auxiliary deposit will be 90 in Figure 13. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-10 (as far as they are definite and understood) are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 4,700,884 (“Barrett”) in view of U.S. Pat. Pub. NO. 2011/0168266 (“Fiora”).
With regard to claim 1, Barrett discloses a system for reusing the remnants of water (col. 4, lines 10-15; col. 10, lines 11-25; “recovery means 40”) in a hot-water pipeline (20, 22, 38, 42, 16) between a hot water supply (hot liquid reservoir 18) and an output of hot water for a user (output, as so broadly recited in the claim is considered to be output at 16 leading into 18, See Fig. 1), the system comprising: at least one processor (44) including a memory, a database and a user input for requesting or 5stopping the flow of hot water (see Fig. 1; see also col. 3, lines 27-65; “processing unit”, “read only memory”, “programmable” “database” = ‘priorities, conditions and limitations imposed by the software contained with the read only memory”); a deposit of water (as best understood, deposit of water is considered to be water deposited within portion of pipeline at 38) including an input of deposit (input into pipeline 38 from valve means 24a) and an output of deposit (as best understood, output is along 42 leaving 40), wherein the input of deposit  (input from 24a to 38) is connected to a pipeline of hot water (22) via a first valve (24a), wherein the (first) valve (24a) is controlled by the processor (44) (see control line 50 leading from 44); a third valve (15) controlled by the processor (see control line 52 leading from 44), wherein the third valve (15) is connected in the pipeline of hot water (22) between the first valve (24a) and an output of water (16) (see Fig. 1); wherein combinations of opening and closing of the valves direct the water either to: the output of water (16) from the hot water supply (from 18/20/24a/38/16), the deposit of water (38) from the hot water 15supply (from 18/20/24a/38), or the deposit of water (38) from the output of water (circulation from 16/18/20/24a/38).   

    PNG
    media_image1.png
    730
    828
    media_image1.png
    Greyscale

Barrett discloses all the claimed features with the exception of disclosing a second solenoid valve controlled by the processor, wherein the second valve is connected in 10the pipeline of hot water between a hot water supply and the first valve; or that the first, second, or third valves are solenoids.
Fiora teaches a water conservation/recovery system, similar to that of Barrett.  Fiora teaches that it is known in the art to modify a hot water pipeline (A) to include a second valve (primary flow valve V) between the hot water supply (WH) and a first valve (12) for the purpose of providing a (second) valve that controls the flow of hot water from the hot water heater before reaching the first valve that controls the direction of water (para [0038; Fig. 3). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a (second) valve, such as taught by Fiora, in the hot water pipeline of Barrett between the hot water supply and the first valve for the purpose of controlling water leaving the hot water supply, such as shown by Fiora (Fig. 3).  
Barrett and Fiora do not disclose that the first, second, or third valves are solenoid valves.  Barrett clearly teaches that the valves are controlled by a controller (44)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a solenoid valve in place of the first, second, and third valves of Barrett/Fiora, since the valves are known equivalents and the use of which would be known to one of ordinary skill in the art.  
With regard to claim 2, Barrett discloses that the deposit of water (38) is located below the output of water (16) (at least because a portion of 38 is below a portion 16).
With regard to claim 3, Barrett discloses that the system includes electronic means for determining the temperature of water that passes through the pipeline (temperature sensor 162 connector to controller/processor 44) (Fig. 5 shows the temperature sensor 162.  Figure 5 is a detailed view of Figure 1 – col. 7, lines 52-54; col. 13, lines 66-68). 
With regard to claim 4, Barrett discloses that 20upon a request of hot water by the user, the system permits the flow of water from the hot water supply to the deposit of water when the temperature of the water is out of a range of temperature of comfort (col. 10, lines 5-29; at unsuitable temperature, water reclaimed and diverted to recovery means 40, which passes “deposit” 38). 
With regard to claim 5, Barrett discloses that upon a request of hot water by the user, the system permits the flow of water from the hot water supply (18) to the output of water (16) when the temperature 25of the water is within a range of temperature of comfort (claim is met because “range of temperature of comfort” is not defined and claim 5 depends from claim 3, not claim 4.  Therefore, “range of temperature of comfort” is met by “insufficient temperature” in col. 10, line 12 of Barrett; at range of insufficient temperature/range of temperature of comfort, water flows from 18 to 24a to 38 to 15 to 16). 
With regard to claim 7, Barrett discloses that the system permits the flow of water from the output of water (16) to the deposit of water when the user has stopped the flow of hot water (the claim is met because the phrase “system permits” is very broad.  Water can flow from 16 around to 38 if, at some point the user stopped the flow of water, such as when the flow has left 16, but when enters 22 the flow is stopped, flow is permitted to flow to 38).  
With regard to claim 9, (as best understood), Barrett (as modified by Fiora) discloses all the claimed features with the exception of disclosing whether the first, second, or third valves are biased open or biased closed.  
It is known in the art to modify a valve to make it biased open or closed as needed in order to control the flow of water as desired.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the second valve be normally closed (thus requiring a user to start the flow of hot water from the hot water supply), and have the (first  - first valve as best understood) and third valves normally open (thus allowing for water to flow when a user has requested flow) as an engineering expedient in order to arrange the valves in positions to allow for the valves to control the water flow as desired by a user.
With regard to claim 10, Barrett (as modified above) discloses that the water in the deposit of water (38) is further directed either to an auxiliary deposit (recovery means 40) or to a cold-water pipeline.  

Claims 6 and 8 (as far as they are definite) are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 4,700,884 (“Barrett”) in view of U.S. Pat. Pub. No. 2011/0168266 (“Fiora”) as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 2014/0053920 (“Vasilakis”).
With regard to claim 6, Barrett (as modified above) discloses all the claimed features with the exception of disclosing a water flow detector located between the second valve and the hot water supply, wherein the detector is coupled to the processor. 
Vasilakis teaches that it is known in the art to modify a hot water supply (hot water heater 1) to include a water flow detector (3) (left 3 in Fig. 1) between the hot water supply (1) and a valve (15 leads to output, which would have valve) for the purpose of monitor the flow out of the hot water tank to help account for leaks (see para [0011] and [0019]).  Vasilakis further teaches that the flow detector (3) is connected to wiring (17 and circuitry for control) (see Fig. 1).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a water flow detector at an outlet of a water supply, such as taught by Vasilakis, the system of Barrett at the outlet of the hot water supply (which would then be between the second valve and the hot water supply) for the purpose of monitoring the flow out of the hot water supply to help determine leaks, water usage, and system status.  By adding the teachings of Vasilakis (flow detector 3, circuitry 17), the modification would have the flow detector coupled of the process (44) of Barrett.
With regard to claim 8, Barrett discloses that the system permits the flow of water from the output of water (16) to the deposit of water when the user has stopped the flow of hot water (the claim is met because the phrase “system permits” is very broad.  Water can flow from 16 around to 38 if, at some point the user stopped the flow of water, such as when the flow has left 16, but when enters 22 the flow is stopped, flow is permitted to flow to 38).  

 Claims 11-13 (as far as they are definite) are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 4,700,884 (“Barrett”) in view of U.S. Pat. Pub. No. 2011/0168266 (“Fiora”) as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 20160129464 (“Frommer”).
With regard to claim 11, Barrett (as modified above by Fiora) discloses all the claimed features with the exception of disclosing the system includes a transceiver module 10coupled to the processor, wherein the transceiver provides wireless bidirectional communication with at least one client device of the user.  Barrett does discloses a processor (44).
Frommer teaches that it is known in the art to modify a smart water system with  a transceiver module (node 730) coupled to a processor (741) that provides wireless bidirectional communication with at least one client device of the user (710) (para 0045) (see Fig. 7). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a transceiver module that provides wireless bidirectional communication with at least one client device of the user  such as taught by Frommer, to the processor and system of Barrett for the purpose of enabling communication from different locations with the system of Barrett, such as shown by Fig. 7 of Frommer.
With regard to claim 12, Barrett (as modified above by Frommer) discloses that system sends status notifications to the client device, wherein the notifications are selected, at least one, from the list of: lack of flow of water, hot water available, hot water not available, low pressure, hot water finishing, and very hot water (“very hot” water, para [0048] temperatures in Frommer).  
With regard to claim 13, Barrett (as modified above by Frommer) discloses that 15the system sends in situ status notifications via at least one LED and/or speaker (LED, para [0011] in Frommer).

Allowable Subject Matter
Claims 14-17 are allowed.
Claims 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious “permitting, upon a request of flow of hot water by a user, the flow of water from a hot water supply to a deposit of water when the temperature of the water is out of a range of temperature of comfort; permitting, upon a request of flow of hot water by the user, the flow of water from the hot water supply to an output of water when the temperature of the water is within the range of temperature of 25comfort” in combination with the other limitations set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 5,261,443 discloses a water recirculation system.  U.S. Pat. No. 11,193,259 discloses a water recirculation system with an auxiliary water tank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753